Exhibit 10.2

AMENDMENT

TO

CLINICAL DEVELOPMENT AND LICENSE AGREEMENT

This Amendment (this “Amendment”) to the Clinical Development and License
Agreement, dated as of July 14, 2005 (as amended from time to time, the “CDC
License”), is dated as of March 12, 2007, by and among CDC IV, LLC (“CDC”),
BioDelivery Sciences International, Inc. (“BioDelivery”), Arius Pharmaceuticals,
Inc., a wholly-owned subsidiary of BioDelivery (“Arius”) and Arius Two, Inc., a
wholly-owned subsidiary of BioDelivery (“Arius Two” and together with Arius and
BioDelivery, collectively, the “Company”). Capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the CDC License.

RECITALS

WHEREAS, CDC (as successor in interest to Clinical Development Capital LLC),
BioDelivery, Arius and Arius Two entered into the CDC License, pursuant to
which, among other things, CDC invested in the development of certain compounds
being developed by the Company; and

WHEREAS, CDC and the Company desire to amend the CDC License as set forth in
this Amendment.

NOW THEREFORE, in consideration of the mutual covenants herein, and intending to
be legally bound hereby, the parties agree as follows:

 

1. The CDC License is hereby amended as follows:

(a) Amended Definitions. The following defined terms shall be deleted and
replaced with the following:

“‘Development Program’ means the clinical program and studies and associated
support activities (including, without limitation, all specific protocol changes
and other details of the clinical programs, studies and support activities) to
be conducted by or on behalf of Company to obtain and/or maintain Approval,
including, without limitation, Approval from the FDA, such program, studies and
activities being more fully described in the Development Program. The
Development Program shall be set forth in Schedule 1.31 and contain a list and
description of clinical studies activities, timelines for the performance of
Product studies in support of the development activities for Product and the
Development Budget.”

(b) Section 2.1 Committee. Section 2.1 of the CDC License is hereby amended by
adding the following sentence to the end of such Section:



--------------------------------------------------------------------------------

“Notwithstanding anything to the contrary contained herein, Company shall be
(and shall be deemed to be) the “Sponsor” of all pre-clinical, clinical and
other trials and studies (and any other development activities) in connection
with the Product hereunder.”

(c) Section 2.3.1. Section 2.3.1 of the CDC License is hereby deleted in its
entirety and replaced with the following:

“2.3.1 Managing, making decisions with respect to, and overseeing the
development of the Products in accordance with the Development Program
(including, without limitation, determining all protocols and endpoints for
clinical trials and other studies, and any changes thereto);”

(d) Section 3.3 Right to Information Regarding Development Activities.
Section 3.3 of the CDC License is hereby amended by adding the following
sentence to the end of such Section:

“In addition, Company shall immediately (but in all cases within three
(3) Business Days after notice thereof), notify CDC in writing of any adverse
events with respect to the development of the Product or the Development
Program, including, without limitation, any decreases in the level of patient
recruitment in the clinical trials or any other variance from the projected
levels of patient recruitment. As used in this Section 3.3, an “adverse event”
shall mean any change, effect, event, condition or occurrence, individually or
in the aggregate, that has a material adverse effect or impact on the Product,
the Development Program or the financial condition of the Company, including,
without limitation, any delays in meeting timelines set out in the Development
Program, any negative data received, generated or otherwise made available with
respect to the safety or efficacy of the Product, any failure to achieve
endpoints or other goals of any part of the Development Program, any decrease in
the level of patient recruitment in the clinical trials or other variance from
the projected levels of patient recruitment, any recommendations or
communications to or from the FDA or other Governmental Authority that a
clinical trial or the Development Program should be stopped or modified, or if
the Company becomes insolvent or it is reasonably determined by BDSI’s Board of
Directors that the Company does not have, or the company cannot reasonably
obtain sufficient funds to continue the planned Development Program.”

(e) Section 3.5 Collaboration with Qualified collaboration Partner. Section 3.5
of the CDC License is hereby deleted in its entirety and replaced with the
following:

“3.5 Collaboration with Qualified Collaboration Partner. Company shall have the
right to enter into a partnership, collaboration, licensing agreement or other
arrangement with a Qualified Collaboration Partner with respect to the
development of the Product hereunder, provided, however, that (i) prior to a
Change of Control of either BioDelivery or Subsidiary or Arius Two, Inc., such
Qualified Collaboration Partner shall be subject to the prior written approval
of CDC which approval shall not be unreasonably withheld and (ii) from and after
a Change of Control of either BioDelivery or Subsidiary or Arius Two, Inc., such
Qualified Collaboration Partner shall be subject to the prior written approval
of CDC in its sole discretion. Prior to engaging in any potential discussions
with any such

 

- 2 -



--------------------------------------------------------------------------------

Qualified Collaboration Partners, Company shall consult in good faith with CDC
regarding such Qualified Collaboration Partners, including, without limitation,
discussions regarding alternative Qualified Collaboration Partners. In addition,
once such Qualified Collaboration Partner has been selected and throughout the
process of negotiation of any potential transaction with such Qualified
Collaboration Partner, Company shall consult in good faith with CDC regarding
the terms and documentation with respect to the potential transactions with such
Qualified Collaboration Partners and shall consider in good faith CDC’s comments
to such terms and documentation. In addition, Company shall provide complete and
un-redacted executed copies of any agreements or other understandings entered
into with such Collaboration Partner promptly following the execution thereof.
Notwithstanding the foregoing, as a condition to entering into such partnership,
collaboration, licensing agreement or other arrangement with a Qualified
Collaboration Partner, the Qualified Collaboration Partner shall expressly
acknowledge to CDC than any such agreement shall be subject to the rights of CDC
hereunder. In addition to the foregoing, CDC shall have access to all
information and documentation that is generated or otherwise resides with the
Collaboration Partner to the same extent Company would have access to such
information or documentation under any such agreement.”

(f) Section 4.2 Advice of Counsel. Section 4.2 of the CDC License is hereby
deleted in its entirety and replaced with the following:

“4.2 Advice of Counsel. If a Party is advised by its counsel that it must
communicate with any Governmental Authority relating to a matter under the
Development Program, then such Party shall promptly, but in no event more than
two (2) Business Days, advise the other Party of the same. Company shall provide
CDC in advance with a copy of any proposed communication with such Governmental
Authority in time sufficient to allow for a reasonable time to comment thereon,
and shall consider in good faith all comments CDC may have with respect thereto.
In addition, BDSI shall comply with any and all reasonable requests of CDC
concerning any meeting or written or oral communication with such Governmental
Authority.”

(g) Section 4.5.1 Receipt of Correspondence. Section 4.5.1 of the CDC License is
hereby deleted in its entirety and replaced with the following:

“4.5.1 Receipt of Correspondence. Company shall promptly and in accordance with
applicable Law provide to CDC copies of any documents or correspondence received
from any Governmental Authority, but in no event more than two (2) Business Days
after such receipt, that pertains to the Products or the Development Program
(including without limitation any minutes from a meeting with respect thereto).
In addition, Company shall provide CDC with any documents or correspondence to
be submitted to any Governmental Authority that relate to the Products in time
sufficient to allow for a reasonable time to comment, and shall consider in good
faith all comments CDC may have with respect thereto. In addition, Company will
consult in advance with, and shall consider in good faith any comments of, CDC
with respect to any filings made or other actions taken, including without
limitation any such filings or actions with respect to any changes or
modification to labeling for or the indications of the Products.”

 

- 3 -



--------------------------------------------------------------------------------

(h) Section 4.5.2 Regulatory Information. The first sentence of Section 4.5.2 of
the CDC License is hereby deleted in its entirety and replaced with the
following:

“Company shall provide CDC with notice, in a sufficiently timely basis (but in
all cases not less than three (3) Business Days after notice thereof), of
notification or other information which it receives (directly or indirectly)
from, any Governmental Authority (and providing, as soon as reasonably possible
(but in all cases not less than three (3) Business Days after receipt thereof),
copies of any associated written requests) or from other persons that (i) may
reflect or indicate any concerns regarding the safety or efficacy of a Product,
(ii) indicates or suggests a Claim of a third party arising in connection with a
Product, or (iii) may lead to a recall or market withdrawal of a Product.”

(i) Section 4.6.1 Inquiries; Adverse Events. Section 4.6.1 of the CDC License is
hereby deleted in its entirety and replaced with the following:

“4.6.1 Inquiries, Adverse Events. Company shall submit reports of all Adverse
Drug Experiences associated with the use of the approved Product(s) and other
required safety information (e.g., PSUR’s and annual safety reports) to the FDA
and other Governmental Authorities, in accordance with applicable Law. Company
shall submit a copy of each such report to CDC in advance of such submission in
time sufficient to allow for a reasonable time to comment, and shall consider in
good faith all comments of CDC thereto; provided, however that CDC shall provide
any such comments thereto within five (5) Business Days after receipt of such
report from the Company.”

(j) Section 6.6.1 Royalty on Net Sales. Section 6.6.1 of the CDC License is
hereby amended by replacing the reference to “Section 6.6.2” at the end of
Section 6.6.1 with a reference to “Section 6.6.6”.

(k) Development Plan. All references to the term “Development Plan” in the CDC
License shall be replaced with references to the term “Development Program”.

2.     At any time and from time to time, upon CDC’s request and at the sole
expense of Company, Company will promptly and duly execute and deliver any and
all further instruments and documents and take such further action as CDC
reasonably deems necessary to effect the purposes of this Amendment.

3.     Except as expressly amended hereby, the CDC License shall continue in
full force and effect in accordance with the provisions thereof on the date
hereof. As used in the CDC License, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof”, and words of similar import, shall,
unless the context otherwise requires, mean the CDC License as amended,
including as amended by this Amendment. To the extent there is any conflict
between the CDC License and this Amendment, the terms of this Amendment shall
prevail.

4.     APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS RULES.

 

- 4 -



--------------------------------------------------------------------------------

5. This Amendment may be executed in any number of counterparts, each such
counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement. Any such counterpart
may contain one or more signature pages. Any and all counterparts may be
executed by facsimile.

6. The headings of this Amendment are for the purposes of reference only and
shall not affect the construction of or be taken into consideration in
interpreting this Amendment.

[No Further Text on This Page]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date set forth in the first paragraph hereof.

 

CDC IV, LLC By:  

/s/ David Ramsay

Name:   David Ramsay Title:   Authorized Signatory BIODELIVERY SCIENCES
INTERNATIONAL, INC.: By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO ARIUS PHARMACEUTICALS, INC.:
By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President ARIUS TWO, INC.: By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President

 

6